          Case 20-06119-LA11               Filed 12/23/20           Entered 12/23/20 21:17:22   Doc 1-6       Pg. 1 of 1


Fill in this information to identify the case:

              Bornt & Sons, Inc.

                                   Southern                            California




Summary of Assets and Liabilities for Non-Individuals                                                                   12/15




Part 1:    Summary of Assets


  Schedule A/B: Assets–Real and Personal Property

      Real property:
                                                                                                                  1,015,000.00
                        Schedule A/B

      Total personal property:
                                                                                                                   173,759.46
                          Schedule A/B

     Total of all property:
                                                                                                                 1,188,759.46
                        Schedule A/B




Part 2:    Summary of Liabilities




  Schedule D: Creditors Who Have Claims Secured by Property
                                                 Amount of claim,             Schedule D                         2,900,000.00

  Schedule E/F: Creditors Who Have Unsecured Claims

     Total claim amounts of priority unsecured claims:
                                                  Schedule E/F                                                      84,127.61

     Total amount of claims of nonpriority amount of unsecured claims:
                                                                 Schedule E/F                             +       6,694,224.81



  Total liabilities
                                                                                                                  9,678,352.42




                                       Summary of Assets and Liabilities for Non-Individuals
